Citation Nr: 0704766	
Decision Date: 02/20/07    Archive Date: 02/27/07

DOCKET NO.  06-30 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Smith, Associate Counsel





INTRODUCTION
The veteran served in the United States Marine Corps from 
February 1945 to January 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for bilateral hearing loss and tinnitus.


FINDINGS OF FACT

1.  Neither bilateral hearing loss nor tinnitus was shown 
during active service.

2.  Competent evidence associates current hearing loss 
disability with noise exposure during active service.

3.  Competent evidence dissociates the veteran's tinnitus 
from noise exposure during active service.


CONCLUSIONS OF LAW

1. Bilateral hearing loss disability was incurred during 
active service. 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2006).

2. Tinnitus was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to VA that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, VA 
must also request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters in November 2005 and April 
2006.  In the November, 2005 letter, The RO specifically 
informed the veteran of the evidence required to substantiate 
his claim, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  The 
veteran was specifically asked to submit any evidence in his 
possession that pertains to his claim.  

In addition, The RO has provided notice in the April 2006 
letter to the veteran which complies with the additional 
requirements set forth in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Therefore, the Board finds that he was provided 
with the notice required by the VCAA.

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains service medical 
and personnel records, a January 1947 report of separation, a 
March 2006 VA audiology examination, a May 2006 letter and 
audiogram from Dr. Moat, January1993 - February 2004 
treatment records from Dr. Hardy, including a January 1993 
audiology consultation, and the veteran's statements.  In 
November 2005, the veteran indicated that he had no 
additional evidence.  The VA has satisfied its duty to notify 
and assist.  All obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims folder, and neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  The Board is satisfied that 
VA has complied with its duty to assist the veteran in the 
development of the facts pertinent to this claim.

Service Connection

Service connection requires a current disability and evidence 
that such disability resulted from disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. § 1110, 38 C.F.R. § 
3.303.  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  There must be medical evidence of a 
current disability, medical or lay evidence of in-service 
incurrence or aggravation of a disease or injury, and medical 
evidence linking the current disability to that in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

In his October 2005 claim, the veteran stated that during 
World War II, he was a rifleman who participated in the 
occupation of China from December 1945 to July 1946.  As a 
result, he was subject to loud noise from heavy gunfire.  In 
addition, the veteran spent three days on a ship caught in a 
typhoon and "his head and ears were banged numerous times."  
The veteran's January 1947 report of separation confirms that 
he was a rifleman.
The veteran's service medical records show that his hearing 
was normal at entrance in 1945 and at discharge in 1946 using 
the whispered voice test.  There is no evidence that the 
veteran complained of or sought treatment for hearing loss 
prior to January 1993 as documented by the veteran's private 
medical records and generally confirmed by the veteran's 
statement to the VA examiner.

A review of the veteran's March 16, 2006 VA audiometric 
examination reveals the following information.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
55
70
85
85
LEFT
25
35
60
80
100

The average auditory threshold for the right ear was 73.75 
and for the left ear was 78.  The speech recognition score 
using the Maryland CNC wordlist was 88 percent for the right 
ear and 88 percent for the left ear.

The VA examiner noted the veteran's military exposure to 
acoustic trauma as a rifleman in the Marine Corps.  The 
report also notes the veteran's post-service positive history 
of noise exposure.  The veteran reported that he had noticed 
difficulty understanding speech, especially in noisy areas, 
for the past 10-15 years.  

The VA examiner reviewed the claims file and stated that 
without detailed audiometric records from when the veteran 
was in the military, he "cannot assess the relationship 
between his HL [hearing loss] and military noise exposure 
without resorting to mere speculation." 

In support of his claim, the veteran submitted a May 2006 
private audiogram and letter from Dr. Moat.  According to the 
letter, the veteran has sensorineural hearing loss.  In her 
report, the doctor noted the veteran's history of noise 
exposure during service and stated that the veteran has 
"hearing loss of a degree and pattern possibly associated 
with intense noise exposure.  It is more likely than not that 
the hearing loss he experiences is somewhat due to his 
military related intense noise exposure."
The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a veteran's period of active 
military service in order for service connection to be 
granted.  The Court has held that 38 C.F.R § 3.385 does not 
necessarily preclude service connection for hearing loss that 
first met the regulation's requirements after service.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Thus, a claimant who seeks to establish service connection 
for a current hearing disability must show, as is required in 
a claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. § 1110; C.F.R. §§ 
3.303, 3.304 (2006); Hensley, 5 Vet. App. at 159-60.  If 
medical evidence sufficiently demonstrates a medical 
relationship between the veteran's in-service exposure to 
loud noise and his current disability, it would follow that 
the veteran incurred an injury in service, and the 
requirements of 38 U.S.C.A. § 1110 are satisfied.  Hensley, 5 
Vet. App. at 160.

The evidence favors the veteran's claim of entitlement to 
service connection for bilateral hearing loss disability.  
Private and VA examinations reflect that the veteran 
currently has hearing loss disability for VA purposes, 
thereby satisfying the first element of this service 
connection claim.  In addition, the May 2006 private medical 
evidence which addressed the etiology of the veteran's 
sensorineural hearing loss and related it to active service 
is uncontradicted.  In his March 2006 report, the VA examiner 
has essentially indicated that he is permanently prohibited 
from addressing the etiology of the veteran's disability 
because detailed audiometric records are historically not 
extant for the veteran's period of service.  Accordingly, 
service connection for bilateral hearing loss is granted.

As to the veteran's claim of entitlement to service 
connection for tinnitus, the March 2006 VA examination 
confirmed a current diagnosis of tinnitus.  However, the VA 
examiner opined in his report that it was less likely than 
not that the tinnitus is due to military noise exposure.  In 
addition, service medical records are negative for any 
complaint, diagnosis or treatment of tinnitus.  Similarly, 
the veteran's private medical evidence is silent.  There is 
no competent evidence to relate the veteran's tinnitus to 
active service.

The Board acknowledges the veteran's own statement that his 
tinnitus is service related.  However, the evidence of record 
does not indicate that he possesses medical expertise, and he 
is not competent to render an opinion on a matter involving 
medical knowledge, such as diagnosis or causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also 
38 C.F.R. 3.159.

Thus, while there is a current diagnosis of tinnitus, the 
preponderance of the evidence is against a finding that such 
disability is related to service.  Accordingly, the claim is 
denied.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is denied.



____________________________________________
THOMAS DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


